Citation Nr: 0107722	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for body and facial 
cysts.  

5.  Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	AMVETS






ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for PTSD, tinnitus, hearing loss, body and facial cysts, and 
chloracne.  

By rating decision dated in May 1999, the RO denied 
entitlement to service connection for dermatitis.  The 
veteran did not file a notice of disagreement.  That decision 
is final, and is not considered part of the current appellate 
review.  38 C.F.R. § 20.302(a) (2000).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The record reflects that the veteran notified the RO of a 
change of address in September 1999.  

The RO issued a supplemental statement of the case (SSOC) in 
May 2000, which was mailed in June 2000, to the veteran's 
address of record and it was returned undelivered.  The 
record indicates that the SSOC was resent to the veteran 
later that month using an alternative address, and it was not 
returned as undelivered.  

In November 2000, the RO sent a notice of the veteran's 
scheduled hearing in this matter.  The notification was 
returned undelivered and marked insufficient address on two 
occasions.  The veteran failed to report for the scheduled 
hearing in December 2000.  

The Board notes that in a September 2000 statement in support 
of the claim, the veteran's representative referenced the 
veteran's personal testimony offered at a Board hearing in 
this matter.  However, no transcript of a hearing has been 
associated with the claims folder and, as noted above, the 
records indicate that the veteran failed to report for the 
scheduled hearing in December 2000.  

It is clear from the record that the veteran again relocated 
soon after his most recent change of residence, and never 
received notice of scheduled travel board hearing.  The Board 
used the same last known address of record to advise him that 
his records had been received at the Board and with respect 
to other matters pertaining to his claims; however, this 
correspondence was also returned and the Board's envelope was 
marked by postal authorities with "addressee not known" and 
"insufficient address".

Accordingly, the Board remands this case to the RO for the 
following action.  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  

2.  The RO should attempt to verify the 
veteran's current address, through all 
appropriate channels, to include 
contacting the veteran by phone, and 
requesting the service representative's 
assistance in this regard.  If it is 
determined that the veteran's whereabouts 
are unknown, that fact should be recorded 
in the claims file with a delineation and 
documentation of all efforts made to 
locate him.

3.  If the veteran's current address is 
obtained, the RO should schedule him for 
a personal hearing before a Member of the 
Board sitting at the RO.  

A copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



